IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 SORAYA MENDEZ,
                                                   No. 82629-8-I
                        Respondent,
                                                   DIVISION ONE
       v.
                                                   UNPUBLISHED OPINION
 JORGE A. PORTILLO,

                        Appellant.



       COBURN, J. — Jorge Portillo appeals an order on civil contempt for his

failure to comply with an order to surrender weapons. The court did not make

any written findings of fact or conclusions of law to support its order. We remand

for the trial court to enter written findings.

                                         FACTS

       Soraya Mendez filed a petition for a domestic violence protection order

against her ex-husband, Jorge Portillo. She alleged many incidents of abuse,

including Portillo threatening her with firearms. She stated that when she came

home from work, he sat at the table “with 3 of his guns, he was putting on some

new accessories, a laser and other things.” He pointed a laser at her forehead

and said “that’s exactly where the bullet is going to land.” On another occasion,

he put a gun to her head and threatened to kill her if she left. The petition also


Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82629-8-I/2


included multiple photo exhibits, including photos of a firearm and a photo of

Portillo with a firearm.

         On November 20, 2020, the court issued a temporary domestic violence

protection order (TDVPO) protecting Mendez and her child, and it also issued an

order to surrender weapons (OTSW), serving the documents on Portillo a week

later.

         On December 14, 2020, Portillo, through counsel, filed a declaration

denying all allegations of domestic violence and child abuse. Portillo asserted

that he did not have weapons to surrender, and he never pointed a firearm at

Mendez. On December 16, 2020, the court held a compliance review and

entered a findings and order on review. Portillo attended the hearing. Portillo

was found not in compliance, and a review hearing was set for December 30,

2020. Portillo filed a supplemental declaration again asserting a general denial

that he did not own any guns or other weapons.

         Portillo appeared on December 30, 2020, was again found not in

compliance, and the hearing was continued to January 13, 2021. The court did

not find Portillo’s testimony regarding the photos in Mendez’s petition credible. It

stated that Portillo “may be able to address the court’s concern by locating

‘Gerry’ and obtaining a declaration from him regarding the firearm’s ownership.”

         On January 13, 2021, Portillo again appeared, was found not in

compliance, and the court continued the hearing to January 27, 2021.

         On January 21, 2021, Mendez filed an additional declaration stating that

on January 15, she saw Portillo in his work truck in a grocery store parking lot



                                          2
No. 82629-8-I/3


while she was grocery shopping. On February 1, Portillo responded by

declaration, stating that he was not purposely in the same parking lot as Mendez,

but he was there for a physical therapy appointment. He attached an exhibit

from his physical therapist confirming that he was there on January 15 at 11:00

a.m.

        Portillo again appeared at the compliance hearing on January 27, 2021,

was found not in compliance, and the court continued the hearing to February 17.

The State requested more time to translate a declaration from Portillo’s brother,

and Portillo requested more time to submit further declarations. The hearing was

further continued to March 3, and then March 17. The court again found Portillo

not in compliance. The court set the matter for a contempt hearing on April 21,

2021.

        On April 8, 2021, the State filed a motion for civil contempt under RCW

9.41.801(7). On April 13, Portillo filed a third declaration denying ownership or

possession of any type of firearm.

        At the April 21 hearing, the court entered an order finding Portillo not in

compliance with the OTSW. That order incorporated the court’s oral ruling by

reference as to another order, presumably the court finding Portillo in contempt.1

On April 30, the court entered an order granting the State’s motion for contempt

and ordered sanctions for his failure to fully comply with the OTSW. It did not



        1  We are unable to review what was said at the April 21 hearing because
we did not receive a designated verbatim report of proceedings. Also, the City
filed a request for supplemental designated clerk’s papers with this court, but failed
to file it with the King County Superior Court Clerk’s Office so we never received
the designated supplemental clerk’s papers.
                                           3
No. 82629-8-I/4


enter written findings and incorporated the court’s oral ruling without any

reference to the April 21 hearing or noncompliance order. Portillo appeals.

                                   DISCUSSION

       Portillo contends that the court abused its discretion when it found Portillo

in contempt of the OTSW because it was not supported by findings of fact and

conclusions of law. We agree.

       A trial court’s finding of contempt is reviewed for abuse of discretion.

State v. Dennington, 12 Wn. App. 2d 845, 851, 460 P.3d 643, review denied, 196

Wn.2d 1003 (2020). The trial court abuses its discretion if its decision is

exercised on untenable grounds or for untenable reasons, or if its decision was

reached by applying the wrong legal standard. In re Marriage of Littlefield, 133

Wn.2d 39, 46-47, 940 P.2d 1362 (1997). To allow the appellate court to review a

contempt order, “‘a trial court must be sure written findings are entered, either by

delegating the task to opposing counsel or writing them out personally.’”

Dennington, 12 Wn. App. 2d at 851 (quoting Templeton v. Hurtado, 92 Wn. App.

847, 853, 965 P.2d 1131 (1998)).

       The court’s order on civil contempt provided in relevant part:

              IT IS HEREBY ORDERED that the State’s Motion for
       Contempt is granted. The Court’s oral ruling is hereby incorporated
       by reference. A monetary sanction of $15 per day, for each day
       that the firearms remain outstanding, will accrue until those items
       are surrendered to law enforcement. . .

       The respondent must surrender the following items:
             • The firearm in the photograph
             • Any firearms that Mr. Portillo owns or possesses

It did not enter any findings of facts or conclusions of law.



                                          4
No. 82629-8-I/5


       We have consistently held that remand for entry of written findings is

necessary following a trial court’s order to hold individuals in contempt.

Templeton, 92 Wn. App. at 853; Dennington, 12 Wn. App. 2d at 851. Our

Supreme Court in State v. Hobble, explained that “to avoid any question about

the sufficiency of a factual recitation in an order of contempt, we advise trial

courts to provide a thorough description of the relevant facts sufficient in law to

show contempt.” 126 Wn.2d 283, 295, 892 P.2d 85 (1995).

       The respondent argues that because the court issued written orders after

each weapons surrender compliance hearing, the requirement that the court

enter written findings was satisfied. However, the actual order on appeal does

not incorporate its previous orders. It incorporates its oral ruling, which is not

contained in the record before us. Regardless, “an oral ruling does not supply an

adequate basis for appellate review of an order of contempt.” Templeton, 92 Wn.

App. at 853. The very incorporation of its oral ruling implicates that it did not

provide written findings.

       Here, the appropriate remedy is to remand for entry of written findings

because we cannot complete a substantive review without them. We therefore

decline to address whether the sanction itself was proper.

       Remanded to the trial court to enter written findings.




                                          5
No. 82629-8-I/6


WE CONCUR:




                  6